Citation Nr: 0807078	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  03-32 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right knee 
disability as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 2000.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which in 
part, denied entitlement to service connection for a right 
knee disorder.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in April 2006.  A 
transcript of this hearing is associated with the claims 
file.  

In July 2006, the Board disposed of additional issues on 
appeal and remanded a remaining claim for entitlement to 
service connection for a bilateral knee disorder.  Thereafter 
following additional development, the RO granted service 
connection for a left knee disorder in August 2007, thereby 
removing it from appellate status, but continued to deny the 
right knee disorder.  This issue is returned to the Board for 
further appellate consideration.

The appeal of the issue of service connection for a right 
knee disorder as secondary to a service-connected left knee 
disorder is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.





FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's right knee disability is related to service or that 
it was manifested within one year of service discharge.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in August 2000.  A duty to assist letter was issued 
addressing the right knee issue in July 2001 prior to the May 
2002 rating decision that denied this claim.  An additional 
duty to assist letter was issued in July 2006.  The letters 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claim.  The duty to assist letters specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical and personnel records were 
previously obtained and associated with the claims folder.  
Furthermore, VA and private medical records were obtained and 
associated with the claims

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA medical 
examination of November 2006 to address the etiology of the 
right knee disorder was based on examination of the veteran 
and review of the record in the claims files and is 
sufficient for the purpose of addressing whether a right knee 
disorder is related to service on a direct basis.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
veteran received such notice in a July 2006 letter.  

II. Service connection

The veteran contends that he is entitled to service 
connection for a right knee disability.  He has alleged that 
he believes it may be related to his left knee disability for 
which service connection is now in effect.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2007).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail in a claim for direct service connection, 
there must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis is manifest 
to a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service medical records include findings from a September 
1980 entrance examination of normal lower extremities and the 
accompanying report of medical history revealed him to deny 
having a trick or locked knee, arthritis, rheumatism or 
bursitis, bone joint or other deformity.  Periodic 
examinations including a June 1984 flight examination and 
report of medical history, and examinations of September 1990 
and May 1990 revealed normal lower extremity findings, with 
no history of right knee problems.

Service medical records repeatedly show treatment for 
service-connected left knee problems first noted in July 
1996, with findings from March 1997 through November 1997 
showing evidence of a medial collateral ligament (MCL)` 
strain of the left knee.  An April 1998 follow-up for "knee 
pain" noted mild medial compartment findings and assessed 
knee pain, but did not specify which knee.  He continued to 
have left knee problems through 1999 with findings of 
osteoarthritis noted in April 1999.  None of these records 
give an indication of right knee problems in service. 

Private medical records from 2001 reveal no pertinent 
findings regarding right knee problems.  Likewise VA 
treatment records 2001 to 2002 address other medical 
complaints besides right knee problems, with no significant 
findings regarding the right knee, except for an April 2002 
X-ray of the right knee which revealed the bone and tissues 
to be within normal limits.  

The report of an April 2002 VA general medical examination 
included review of the claims file, with a discussion of the 
history of multiple medical problems, with the history of 
left knee strain in 1997, but nothing about the right knee in 
his medical history.  Physical examination revealed a stable 
right knee with range of motion from 0 to 140 degrees without 
discomfort on palpation of ligaments.  The rest of the 
findings were limited to the left knee and the diagnosis was 
limited to the left knee and other medical problems.  

VA records from 2003 continue to lack any pertinent evidence 
regarding the claimed right knee condition.  These records 
are noted to detail treatment for the service connected left 
knee disability with torn lateral meniscus shown in August 
2003, with subsequent surgery in September 2003, but provided 
nothing regarding the right knee.  

The veteran's own hearing testimony at his February 2005 DRO 
hearing discussed the injury to the left knee with nothing 
mentioned about his right knee condition.  However his 
testimony at his April 2006 video hearing revealed him to 
describe having injured his left knee in service in a 1997 
running accident when he fell, and he expressed his belief 
that he may have injured his right knee in the same accident 
in service that injured his left knee.  He indicated that the 
right knee was not as painful as the left knee.  

The report of a November 2006 VA examination included a 
claims file review.  The veteran discussed the history of an 
injury to his left knee which is service connected, but as 
far as the right knee, he said it bothered him for years 
although he never had surgery on it nor used any devices on 
it.  He said it did not bother him on the job or doing his 
daily activities like the left knee does.  Review of the 
claims file revealed that the veteran was seen several times 
for left knee pain but the examiner could not see evidence of 
treatment of the right knee in service.  The veteran 
currently complained of pain in the left knee during various 
activities and positions.  As far as the right knee he said 
he gets a mild ache frequently but it is much less than the 
left knee pain and was not in flare-up fashion.  He used 
Tylenol and extra strength Tylenol for the left knee.  The 
veteran used a soft brace on the left knee only, and no other 
assistive devices.  On physical examination his right knee 
was 0 to 140 degrees with no additional loss of movement due 
to pain, fatigue or weakness, lack of endurance, 
incoordination or repetitive use.  The only X-ray was done of 
the service-connected left knee with no arthritis shown.  The 
examiner diagnosed left knee medial meniscal tear, status 
post orthoscopic repair and opined that the left knee was 
likely related to service, but as far as the right knee, the 
veteran was noted to complain of right knee pain likely due 
to right knee strain.  The right knee condition could not be 
related to service without resort to speculation.

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a right knee disorder.  The evidence does not 
reflect that a right knee disorder began in service, nor is 
there evidence of arthritis affecting the right knee having 
manifested within a year of his discharge.  The opinion from 
the examiner in the November 2006 VA examination stated that 
the right knee condition could not be related to service 
without resort to speculation.  

The only evidence thus possibly linking the right knee 
disorder to service is the veteran's own contentions raising 
the possibility that it may be related to his service-
connected left knee disorder, an opinion which is not 
supported by the medical evidence as discussed above.  The 
Board notes that the veteran is competent to report that on 
which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical diagnosis or etiology.  He cannot state, with medical 
certainty, that he has a disability that is related to 
service.  In the absence of evidence demonstrating that the 
veteran has the requisite training to proffer medical 
opinions, the contentions made by him are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds, for the reasons stated above, that the preponderance 
of the evidence is against the claim for service connection 
for a right knee disorder and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a right knee disability is denied.  


REMAND

Regarding the remaining issue of whether service connection 
for a right knee disorder is warranted as secondary to a 
service-connected left knee disorder, the Board finds that 
the AOJ has failed to properly develop or provide proper duty 
to assist notification of this particular issue.  

In its remand of July 2006, the Board requested that the AOJ 
schedule an examination to determine the nature and etiology 
of the veteran's claimed bilateral knee disabilities and in 
the case of the right knee, address whether it is due to or 
aggravated by any left knee disorder.  The remand pointed out 
the veteran's testimony in his April 2006 hearing that he was 
advised by his surgeon that he is now developing a disability 
in the right knee as a result of his left knee problems.  The 
remand also ordered that the AOJ, in readjudicating the 
veteran's claims, discuss all pertinent regulations and in 
particular regarding the service connection claim for a right 
knee disability, to include 38 C.F.R. § 3.310 (2007) and to 
consider the applicability of the decision reached in Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

At the time of this July 2006 remand, neither knee was 
service-connected, but the AOJ granted service connection for 
a left knee disorder in August 2007.  Subsequent to this 
grant, there was no action taken to properly address the 
question of whether the veteran's right knee disorder was 
caused or aggravated by the left knee disorder as per the 
Board's remand directives.  Although the VA examination of 
November 2006 was sufficient to address service connection on 
a direct basis, the examiner failed to discuss the question 
of possible aggravation of the right knee disorder by the 
left knee disorder, but merely stated that the right knee 
disorder cannot be related to the left knee condition without 
speculation.  Another examination must be conducted that 
addresses more fully whether the right knee disorder is 
either caused or being aggravated by the service-connected 
left knee disability.  In addition, the RO did not discuss 
the provisions of 38 C.F.R. § 3.310 or Allen, supra, when it 
readjudicated the right knee claim in the August 2007 
supplemental statement of the case.  

The Court held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally the Board notes that the veteran has yet to be 
provided with specific notification of the VA's duty to 
notify and assist in regards to the specific issue of 
entitlement to secondary service connection for a right knee 
disorder.  See 38 C.F.R. § 3.159 (2007)), VAOPGCPREC 7-2004.  
All of the notification letters currently associated with the 
claims file only pertain to direct service connection and not 
to secondary service connection for the right knee disorder.  
Further, during the pendency of this appeal, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present instance, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if secondary 
service connection for a right knee disorder is granted on 
appeal.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the remaining issue on 
appeal and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007) is 
fully satisfied in regards to the 
secondary service connection claim.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim for secondary service 
connection.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the remaining issue on appeal 
of entitlement to secondary service 
connection.  

2. The AOJ should also schedule the 
veteran for a VA orthopedic examination, 
by an appropriate specialist, to 
determine the nature and etiology of the 
veteran's claimed right knee disability 
as secondary to his service-connected 
left knee disability.  The examination 
should determine whether the right knee 
is due to or aggravated by the service-
connected left knee disorder.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated in this regard.  The 
examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his right knee disability.  Specifically, 
the examiner is requested to provide an 
opinion as to (1) the nature of the 
veteran's right knee disability (2) 
whether it is at least as likely as not 
(at least a 50 percent chance) that any 
diagnosed right knee disability is 
related to the veteran's service-
connected left knee disability and (3) 
whether it is at least as likely as not 
(at least a 50 percent chance) that the 
veteran's left knee disability aggravated 
or contributed to or accelerated any 
right knee disability beyond its natural 
progression.  If the appellant's left 
knee disability aggravated or contributed 
to or accelerated any pathologic process 
of the right knee, the examiner must 
state to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
right knee disability itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3. Thereafter, the AOJ should 
readjudicate the veteran's claim seeking 
entitlement to service connection for a 
right knee disability as secondary to the 
service-connected left knee disability.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
to include 38 C.F.R. § 3.310 (2007).  
Adjudication of the secondary service 
connection claim for the right knee 
disability should consider the 
applicability of the decision reached in 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


